 1
 2
 3
 4
 5
 6                                      IN THE DISTRICT COURT
 7                                  FOR THE TERRITORY OF GUAM
 8
 9    ADAM D. FERGUSON and                               )        CIVIL CASE NO. 17-00119
      REGINA T. FERGUSON,                                )
10                                                       )
                     Petitioners,                        )
11                                                       )
              vs.                                        ) REPORT & RECOMMENDATION
12                                                       ) to Deny Petitioners’ Motion for Summary
      DIRECTOR, DEPARTMENT OF REVENUE                    )    Judgment and to Grant Respondent’s
13    AND TAXATION.                                      )      Motion for Summary Judgment
                                                         )
14                   Respondent.                         )
                                                         )
15
16         On September 21, 2018, the court heard Petitioners’ Motion for Summary Judgment, filed

17   herein on July 19, 2018, as well as Respondent’s Motion for Summary Judgment, filed herein on

18   July 31, 2018. See Min., ECF No. 28.

19         At the conclusion of the hearing, the court inquired whether the parties had any objections to

20   the court receiving a copy of Petitioners’ 2013 income tax return. There being no objections, the

21   court requested Respondent’s counsel to submit within two weeks to the court for in camera

22   inspection a copy of Petitioners’ said tax return, including all schedules filed with the said income

23   tax return. The court also requested a declaration from a Department of Revenue and Taxation

24   agent whether Petitioners were given a tax credit for the $7,383.22 that was withheld from Petitioner

25   Adam Ferguson’s salary as part of the income tax imposed by the Northern Mariana Territorial

26   Income Tax.

27         On October 5, 2018, Respondent filed a Declaration from its Revenue Agent, Amy Leon

28   Guerrero, which included as an attachment to the Declaration a copy of Petitioners’ 1040 U.S.
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 2 of 10

 1   Individual Income Tax Return for the year 2013. See Decl. Amy Leon Guerrero, ECF No. 29.
 2            On October 16, 2018, Respondents filed a Response to the Declaration of Amy Leon
 3   Guerrero. See Pet’rs’ Resp., ECF No. 33.
 4            After having reviewed the memoranda in support of the motions filed herein, the respective
 5   oppositions to the said motions and the replies thereto, and having considered the arguments by the
 6   parties, including the post-hearing submissions, the court hereby issues its decision in this Report
 7   and Recommendation.
 8                                                         BACKGROUND
 9            Petitioners were residents of Guam in 2013 and thus filed their 1040 U.S. Individual Income
10   Tax Return for the year 2013 with Guam’s Department of Revenue and Taxation (hereinafter
11   “DRT”). Resp’t’s Concise Stmnt Material Facts at ¶1, ECF No. 18.
12            On July 31, 2017, DRT issued a Notice of Deficiency to Petitioners alleging a deficiency
13   (increase) of $10,136 in their tax liability based upon its review of Petitioners’ 2013 income tax
14   return. Pet. at ¶¶3-4 and Ex. A thereto, ECF No. 1, and Answer at ¶2, ECF No. 6.
15            While Petitioners filed their tax return for 2013 in Guam, Petitioner Adam Ferguson had
16   income from employment with a company based in the Commonwealth of the Northern Mariana
17   Islands (“CNMI”). Mem. P. & A. Supp. Pet’rs’ Mot. Summ. J. at 2 and Ex. B1 thereto, ECF No. 15.
18   A percentage of Mr. Ferguson’s salary was withheld by his CNMI employer for payment of two
19   CNMI taxes. Id. His employer withheld $7,383.22 for: (1) an income tax imposed by the Northern
20   Mariana Territorial Income Tax (NMIT) and $13,500.00 was withheld for: (2) a tax denominated
21   a “Wage and Salary Tax” imposed under a different law. Id.
22            When Petitioners filed their income tax return, they claimed the $13,500 CNMI Wage and
23   Salary Tax as a foreign tax credit to their total tax amount liability. Mem. P. & A. Supp. Pet’rs’ Mot.
24   Summ. J. at 2 and Ex. F2 thereto, ECF No. 15. See also Decl. Amy Leon Guerrero at ¶8, ECF
25
26
               1
              Exhibit B is Copy B of Petitioner Adam Ferguson’s Form W-2CM Wage and Tax
27
     Statement for tax year 2013.
28             2
                   Exhibit F is the Petitioners’ Form 1116 Foreign Tax Credit for tax year 2013.
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 3 of 10

 1   No. 29. When DRT reviewed Petitioners’ tax return, it disallowed the foreign tax credit claimed by
 2   Petitioners and determined that the amount was more properly a deduction under Schedule A for
 3   state and local taxes paid rather than a foreign tax credit. Id. at ¶10. See also Notice of Deficiency,
 4   Ex. A to Pet., ECF No. 1. Having made said adjustment, petitioners were assessed a deficiency in
 5   the amount of $10,136, and thus, Petitioners were required to pay an additional $10,136 in income
 6   taxes. Id.
 7            On October 20, 2017, Petitioners filed their Petition in this court disputing the assessment
 8   made against them by DRT.
 9                                                      LEGAL STANDARD
10            Petitioners move for summary judgment arguing that there is no genuine issue as to any
11   material fact herein and that they are entitled to judgment as a matter of law. It appears that
12   Respondent also believes there are no issues of material fact herein as Respondent likewise has
13   moved for summary judgment.
14            Pursuant to Rule 56, a court “shall grant summary judgment if the movant shows that there
15   is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
16   law.” Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit under the
17   governing substantive law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
18   factual dispute is “genuine” where “the evidence is such that a reasonable jury could return a verdict
19   for the nonmoving party.” Id.
20            The standard governing a cross motion for summary judgment is the same as the standard
21   governing motions for summary judgment, and the court must consider each motion on its own
22   merits. See Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1136
23   (9th Cir. 2001).
24                                                           DISCUSSION
25            Petitioners argue that the CNMI Wage and Salary Tax is a foreign tax credit for which they
26   are entitled to receive a credit allowance. They cite the court to Internal Revenue Code § 901(b)(1)
27   which authorizes citizens of the United States to receive a tax credit for any income taxes paid “to
28   any foreign country or to any possession of the United States.” “The term ‘possession of the United
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 4 of 10

 1   States’ includes Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana
 2   Islands, and American Samoa.” 26 C.F.R. § 1.901-2(g)(2).
 3            In determining whether the CNMI Wage and Salary Tax qualifies as foreign tax credit which
 4   Petitioners can avail themselves to as a credit allowance, it becomes necessary to analyze the nature
 5   of the taxes imposed by the CNMI government and its enabling authority.
 6            The Covenant to Establish a Commonwealth (the “Covenant”) entered into between the
 7   Northern Mariana Islands and the United States gives the CNMI government the authority to levy
 8   taxes in Article VI, which deals with “Revenue and Taxation.”
 9            Section 601 of Article VI of the Covenant provides:
10            (a) The income tax laws in force in the United States will come into force in the
              Northern Mariana Islands as a local territorial income tax . . . in the same manner
11            as those laws are in force in Guam.
12            (b) Any individual who is a citizen or resident of the United States, of Guam, or of
              the Northern Mariana Islands . . . will file only one income tax return with respect to
13            his income, in a manner similar to the provisions of Section 935 of Title 26 United
              States Code.
14
              (c) References to the Internal Revenue Code to Guam will be deemed also to refer
15            to the Northern Mariana Islands, where not otherwise distinctly expressed or
              manifestly incompatible with the intent thereof or of this Covenant.
16
17            Section 602 of Article VI of the Covenant provides:
18            The Government of the Northern Mariana Islands may by local law impose such taxes,
              in addition to those imposed under Section 601, as it deems appropriate and provide
19            for the rebate of any taxes received by it, except that the power of the government of
              the Northern Mariana Islands to rebate collections of the local territorial income tax
20            received by it will be limited to taxes on income derived from sources within the
              Northern Mariana islands.
21
22            Pursuant to its authority under Section 602 of Article VI, the CNMI government enacted a
23   “Wage and Salary Tax.” This law is embodied in Title 4 of the Commonwealth Code below:
24                                        TITLE 4: ECONOMIC RESOURCES
                                        DIVISION 1: REVENUE AND TAXATION
25
              §1201. Wage and Salary Tax.
26            There is imposed on every employee a yearly tax on the employee’s total wages and
              salaries
27
              §1204. Amount of Tax.
28            The amount of tax imposed by 4 CMC . . . §1201 . . . shall be determined in accordance
              with the following schedule:
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 5 of 10

 1            If the total yearly wages or                                   The tax on the total yearly wages and
              total yearly earnings are:                                     salaries or total yearly earnings is:
 2            (a) $0 to $1,000                                               No tax.
              (b) $1,001 to $5,000                                           Two percent of the amount over $0.
 3            (c) $5,001 to $7,000                                           Three percent of the amount over $0.
              (d) $7,001 to $15,000                                          Four percent of the amount over $0.
 4            (e) $15,001 to $22,000                                         Five percent of the amount over $0.
              (f) $22,001 to $30,000                                         Six percent of the amount over $0.
 5            (g) $30,001 to $40,000                                         Seven percent of the amount over $0.
              (h) $40,001 to $50,000                                         Eight percent of the amount over $0.
 6            (i) Over $50,000                                               Nine percent of the amount over $0.
 7            §1206. Nonrefundable Credit.
              A person may take the tax imposed on wages and salaries . . . under this chapter as a
 8            nonrefundable credit against the tax imposed on Commonwealth source income under
              Subtitle A of the NMTIT pursuant to chapter 7 of this division [4 CMC § 1701 et
 9            seq.]. No such credit shall be allowed for any amount deducted in determining
              taxable income under the NMTIT as shown on the taxpayer’s return.
10
11            The CNMI’s Wage and Salary Tax is appropriately a Foreign Tax Credit if it meets the
12   requirements of 26 CFR § 1.901-2(a). That regulation, in pertinent part, provides:
13            § 1.901-2. Income, war profits, or excess profits tax paid or accrued.
              (a) Definition of income, war profits, or excess profits tax –
14               (1) In general. Section 901 allows a credit for the amount of income . . . tax . . .
                 paid to any foreign country. Whether a foreign levy is an income tax is determined
15               independently for each separate foreign levy. A foreign levy is an income tax if and
                 only if –
16                     (i) It is a tax, and
                       (ii) The predominant character of that tax is that of an income tax in
17                     the U.S. sense. . . .
                 ...
18
                 (3) Predominant character. The predominant character of a foreign tax is that of an
19                 income tax in the U.S. sense –
                        (i) If, within the meaning of paragraph (b)(1) of this section, the foreign tax is
20                      likely to reach net gain in the normal circumstances in which it applies,
                        (ii) But only to the extent that liability for the tax is not dependent, within
21                      the meaning of paragraph (c) of this section, by its terms or otherwise, on the
                        availability of a credit for the tax against income tax liability to another
22                      country.
              (b) Net Gain –
23               (1) In general. A foreign tax is likely to reach net gain in the normal
                 circumstances in which it applies if and only if the tax, judged on the basis of its
24               predominant character, satisfies each of the realization, gross receipts, and net
                 income requirements set forth in paragraphs (b)(2), (b)(3) and (b)(4), respectively
25               of this section.
                 ...
26               (4) Net income – (i) In general. A foreign tax satisfies the net income
                 requirement if, judged on the basis of its predominant character, the base of the
27               tax is computed by reducing gross receipts (including gross receipts as computed
                 under paragraph (b)(3)(i)(B) of this section) to permit –
28
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 6 of 10

 1                       (A) Recovery of the significant costs and expenses (including significant
                         capital expenditures) attributable, under reasonable principles, to such gross
 2                       receipts; . . .
 3            In their Memorandum in Support of Petitioners’ Motion for Summary Judgment, Petitioners
 4   state that the CNMI government imposes an annual tax on all wages sourced “within the CNMI at
 5   graduated rates of 0-9%. The tax for the $150,000 income was 9%, or $13,500. This tax . . . is
 6   different and separate from the Northern Marianas Territorial Tax (NMTIT), . . . which is equivalent
 7   to federal income tax” and it is also the same as the Guam Territorial Income Tax (GTIT).3
 8   Petitioners included the $13,500 as a credit on their Guam 1040 tax return using IRS Form 1116 as
 9   per the instructions therein. Respondent adjusted Petitioners’ return and reclassified the $13,500
10   credit as an itemized deduction. The adjustment by Respondent of the credit filing to an itemized
11   deduction resulted in an additional tax liability of $10,136 on the part of Petitioners.4
12            Petitioners argue that the CNMI Wage and Salary Tax qualifies as a foreign tax credit because:
13            1. The CNMI Wage and Salary Tax was a tax imposed upon them by the CNMI government;
14            2. The CNMI Wage and Salary Tax was a tax they paid to the CNMI government;
15            3. The CNMI Wage and Salary Tax paid was a legal and actual foreign liability; and
16            4. The CNMI Wage and Salary Tax paid was an income tax imposed by the CNMI
17   government.
18            In determining whether the CNMI Wage and Salary Tax is properly a foreign tax credit, the
19   court must ascertain the nature of the tax. The CNMI Wage and Salary Tax qualifies as a foreign
20   tax credit if the predominant character of that tax is that of an income tax in the U.S. sense. It is
21   an income tax in the U.S. sense if it is “likely to reach net gain in the normal circumstances in
22   which it is applied.” 26 C.F.R. § 1.901-2(a)(3)(i). It is likely to reach net gain “if and only if the tax,
23   judged on the basis of its predominant character, satisfies each of the realization, gross receipts, and
24   net income requirements set forth in paragraphs (b)(2), (b)(3) and (b)(4)” of §1.901-2(b). 26 C.F.R.
25
26
               3
                   Mem. P. & A. Supp. Pet’rs’ Mot. Summ. J. at 2, ECF No. 15 (italicized text removed).
27
               4
                   Id.
28
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 7 of 10

 1   § 1.901-2(b)(1). In order for the net gain requirement to be satisfied, the tax must allow for the
 2   recovery of costs and expenses which are derived from or attributable to the gross income. See 26
 3   C.F.R. § 1.901-2(b)(4).
 4             In reviewing the CNMI Wage and Salary Tax, it does not appear that it is a tax that is
 5   predominantly an income tax in the U.S. sense because the tax does not reach net gain as defined in
 6   the federal regulation. The CNMI Wage and Salary Tax does not allow for recovery of costs and
 7   expenses attributable to the gross income. With respect to Petitioner Adam Ferguson’s CNMI-
 8   sourced salary of $150,000, a tax is levied upon the entire gross amount without allowance of costs
 9   or expenses. That this is the case is evident under 4 N. MAR. I. CODE § 1204(i) because Petitioner’s
10   salary is taxed on the gross amount of $150,000 at 9% since it is above $50,000, or the amount of
11   $13,500. Furthermore, 4 N. MAR. I. CODE § 1206 allows Petitioner to take a nonrefundable credit
12   for the amount of the said Wage and Salary Tax from Petitioner’s income tax liability under the
13   NMTIT.
14            In its reply memorandum, Respondent points out that the federal regulation (§ 1.901-
15   2(b)(4)(i)) notes that it is a rare occasion where a tax on the gross income reaches net gain because:
16   (1) “costs and expenses will almost never be so high as to offset gross receipts or gross income,” and
17   (2) “the rate of the tax is such that after the tax is paid persons subject to the tax are almost certain
18   to have net gain.” Resp’t’s Reply to Opp’n to Resp’t’s Mot. Summ. J. at 5-6, ECF No. 25.
19            It does not appear from Petitioners’ tax return that their costs and expenses in relation to the
20   CNMI-sourced income were so high as to exceed or offset their gross income. Nor does it show that
21   they failed to realize net gain after paying the CNMI Wage and Salary Tax.
22            The court also finds that CNMI Wage and Salary Tax is not an income tax in the U.S. sense
23   because there are no provisions within said CNMI Wage and Salary Tax scheme that allows the
24   taxpayer to deduct from the gross amount such deduction that are based upon the taxpayer’s
25   expenses and costs in relation to the said income. Said deduction provisions are provisions that are
26   contained within the mirror-code provisions of the Internal Revenue Code which gives the Internal
27   Revenue Code its character as an income tax.
28            As an example, the mirror-code provisions of the Internal Revenue Code allow a taxpayer to
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 8 of 10

 1   deduct from his/her gross income among other things the following expenses: education expenses,
 2   moving expenses, student loan interest, IRA deductions, alimony paid, and other expenses that adjust
 3   a taxpayer’s gross income.
 4            Similarly, the mirror-code provisions of the Internal Revenue Code allow a taxpayer to itemize
 5   deductions from his/her income. These itemized deductions from the gross income may include
 6   health insurance premiums, which exceed a certain percentage of the taxpayer’s gross income, real
 7   property taxes paid, and mortgage interest.
 8            As noted above, the presence of such provisions which allow deductions from gross income
 9   within the mirror-code provisions of the Internal Revenue Code give the Code its character as a true
10   income tax law. The absence of such provisions in the CNMI Wage and Salary Tax law requires a
11   conclusion that said tax is not an income tax in the U.S. sense.
12            In further support of its conclusion herein, the court also notes that the CNMI government can
13   only have one income tax law in relation to its ability to impose an income tax on its residents or
14   those who work within the CNMI. The CNMI government’s authority to impose such an income
15   tax is derived solely from Section 601 of Article VI of the Covenant which provides that “[t]he
16   income tax laws in force in the United States will come into force in the Northern Mariana Islands
17   as a local territorial income tax . . . in the same manner as those laws are in force in Guam.”
18           The CNMI Wage and Salary Tax is a tax which does not derive from the local territorial
19   income tax law (Section 601) but rather from the CNMI government’s authority to impose taxes
20   (Section 602) in addition to income taxes imposed under Section 601 of the Covenant.
21            The Congressional Research Service Report dated October 7, 2016 (the “CRS Report”),
22   titled “Tax Policy and U.S. Territories: Overview and Issues for Congress” notes that the Internal
23   Revenue Code serves as the local tax law in the territories required to use a mirror-code system,
24   these being the U.S. Virgin Islands, Guam, and the CNMI. Sean Lowry, Congressional Research
25   Service, Tax Policy and U.S. Territories: Overview and Issues for Congress R44651 at 2 (2016).
26   This means that the said territories must use the Internal Revenue Code as their territorial income
27   tax law.
28            The CRS Report further points out that Guam and the CNMI, while mirror-code
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 9 of 10

 1   jurisdictions, are authorized under Section 1271 of the Tax Reform Act of 1986 (“TRA86”) to
 2   delink from the Internal Revenue Code if certain conditions are met. Id. At 3. Both jurisdictions
 3   would need to “(1) enact a new, nondiscriminatory local tax system to replace the [Internal
 4   Revenue Code] . . .; and (2) enter into an implementing agreement with the United States to
 5   address issues relating to tax administration.”                         Id.     The CNMI has not entered into an
 6   implementing agreement with the United States.
 7            The CRS Report further pointed out that the U.S. Virgin Islands did not receive authority
 8   under TRA86 to delink, but it was given the authority “to enact nondiscriminatory local income
 9   taxes in addition to those mirrored in the Internal Revenue Code.” Id. at 4.
10            From the CRS Report, it can be concluded that the CNMI government’s ability to levy or
11   impose income tax laws or provisions can only emanate from those provisions which are clearly
12   within the Internal Revenue Code. Unlike the U.S. Virgin Islands, it has no authority to impose
13   an additional local income tax unless it delinks from the current Internal Revenue Code and enters
14   into an implementing agreement with the United States to address issues relating to its tax
15   administration.
16            Thus, the CNMI Wage and Salary Tax cannot be said to be a local income tax because the
17   CNMI government’s authority to impose a local income tax is limited to and governed by the
18   mirror-code provisions of the Internal Revenue Code. The CNMI Wage and Salary Tax does not
19   originate from the mirror-code provisions of the Internal Revenue code. It is a local tax imposed
20   by the CNMI government in addition to the income taxes imposed under Section 601.
21            Thus, the court concludes that Respondent properly adjusted Petitioners’ tax return and
22   reclassified the credit for the $13,500 CNMI Wage and Salary Tax as an itemized deduction rather
23   than a credit for income taxes paid.
24   ///
25   ///
26   ///
27   ///
28   ///
     Adam D. Ferguson and Regina T. Ferguson v. Director, Department of Revenue and Taxation, Civil Case No. 17-00119
     Report & Recommendation re Motions for Summary Judgment                                                            page 10 of 10

 1                                                  RECOMMENDATIONS
 2            IT THEREFORE IS RECOMMENDED that the District Court issue an order as follows:
 3            1. Denying Petitioners’ Motion for Summary Judgment and granting Respondent’s Motion
 4   for Summary Judgment; and
 5            2. Finding that the CNMI Wage and Salary Tax imposed upon Petitioners does not qualify
 6   as Foreign Tax Credit for the reasons discussed above.
 7            It is so recommended.
 8                                                                                      /s/ Joaquin V.E. Manibusan, Jr.
 9                                                                                          U.S. Magistrate Judge
                                                                                        Dated: Jan 30, 2019
10
11
12                                                               NOTICE
13            Failure to file written objections to this Report and Recommendation within
              fourteen (14) days from the date of its service shall bar an aggrieved party from
14            attacking such Report and Recommendation before the assigned United States
              District Judge. 28 U.S.C. § 636(b)(1)(B).
15
16
17
18
19
20
21
22
23
24
25
26
27
28
